DETAILED ACTION
This office action is in response to an Amendment/Req. Reconsideration-After Non-Final Rejection sent 01/05/2021.
Claims 1, 8, and 15 have been amended.   No claims have been added.  No claims have been cancelled.   Thus claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sankar (Sankar et al., US 2016/0350344 A1).

Regarding claim 1, Sankar teaches A computer-implemented method (Sankar [0015] ‘methods, systems, and computer program products’) for providing random access (Sankar to variable-length data,(Sankar [0017] ‘records of variable sizes’, Sankar [0043] ‘zero terminated string, and Sankar [0044] ‘a variable size array’ ) 
the method comprising: providing a layered index to variable length data,(Sankar [FIG.5] and supporting paragraphs [0044]-[0047] that shows a layered index composed of an array size (for array), an offset size (for array), a table of offsets, an offset size for record), a table of offsets (for records) and variable 1 and 2.  ) 
the layered index comprising a plurality of layers (Sankar [0048] that discloses there are a plurality of records and variable arrays, thus a plurality of layers, as each variable size array (FIG. 5, element 500) is an example of a layer.), 
each layer of the plurality of layers having an index array, (Sankar FIG. 5 and paras [0044]-[0047] discloses a Table of Offsets (for record) 510 where each Table of Offsets points to an offset that represents the starting location of variable length zero terminated string data.   
a block offset array, (Sankar FIG. 5 and paras [0044]-[0047] that discloses a Table of Offset (for array) 506 where each table of offset entry points to the Offset size (for record 508 and Table of offsets (for record) 510 that in turn point to the zero terminated strings variable1 and variable2 zero-terminated string records.)
and a per-block size array, (Sankar FIG. 5 and paras [0044]-[0047] that discloses Offset size (for record) 508 that indicates the size of the entries in the Table of Offsets (for record) 510.)
wherein the index array identifies a next level index of a plurality of indices or data, (Sankar FIG.5 and paras [0044]-0047] discloses a Table of Offsets (for record) 510 which is an example of an index array where each Table of Offsets points to an offset that represents the starting location of variable length zero terminated string data, which is an example of a next level index of a plurality of indices or data.   For example, the first variable starts at byte offset 3, and the second variable starts at byte offset 7.)
wherein the indices represent a delta value that is a difference between a first index of a block and a shared integer size, (Sankar FIG. 5 and paras [0044]-[0047] discloses a size variable that indicates the size of the offset fields, thus indicates how far away the first offset 
wherein the block offset array identifies a starting location of the index array, (Sankar FIG. 5 and paras [0044]-[0047] where the Table of Offsets (for array) 506 points to the offset size (for record 508 and Table of Offsets (for records) 510.   Thus the Table of Offsets (for array) is an example of a block offset array that identifies a starting location of the index array).
and wherein the per-block array identifies the shared integer size of a block of indices; (Sankar FIG. 5 and paras [0044]-[0047] that discloses a Table of Offset (for array) 506 where each  table of offset entry points to the Offset size (for record 508 and Table of offsets (for record) 510 that in turn point to the zero terminated strings variable1 and variable2 zero-terminated string records.) 
and performing a random access read of the variable length data using the layered index.  (Sankar [0048] ‘By storing records and variable arrays in the above format, the system, when attempting to read a particular field in the record/array, can skip directly to that field by accessing the offset value for the field without needing to read or even visit any of the other 

Regarding claim 2, Sankar teaches all of the limitations of claim 1 above.   Sankar further teaches further comprising: encoding values stored in the index array using variable length index encoding based at least in part on the shared integer size of a block of indices.  (Sankar FIG. 5 and paras [0044]-[0047] discloses encoding (compressing) the Table of Offsets (For record) 510 based on the Offset size (for record) 508 which is an example of the shared integer size of a block of indices.)

Regarding claim 3, Sankar teaches all of the limitations of claim 2 above.  Sankar further teaches wherein the shared integer size is a maximum binary bit-length of the values for a particular block (Shankar FIG. 5 and paras [0044]-[0047] that discloses the Offset Size (for record) 508 that is an example of a shared integer size that is a maximum binary bit-length of the values for a particular block (for example for the first Table of Offsets (for record) 510 first entry at byte 7, that is a maximum of 1 byte in length, which is a maximum of 8 bits in length for each offset in the Table of Offsets (for Record) 510, where each offset in the Table of Offsets is an example of a particular block.    This is consistent with the use of block size in instant 

Regarding claim 4, Sankar teaches all of the limitations  of claim 3above.  Sankar further teaches wherein the shared integer size is constant for a particular block but varies across other blocks. (Shankar FIG. 5 and paras [0044]-0047] where the shared integer size of the Offset Size (for Record) 508 is constant for all of the blocks of the Table of Offsets (for record) 510, and there may be a plurality of variables size arrays, each of which is shown by FIG.5, and each of which may have a separate value in the Offset Size (For record) 508, thus there may be a shared integer size that varies across other blocks, where the other blocks are the blocks in another variable size array.) 

Regarding claim 5, Sankar teaches all of the limitations of claim 1 above.  Sankar further teaches wherein a size of the block is fixed. (Shankar FIG. 5 and paras [0044]-0047] where the shared integer size of the Offset Size (for Record) 508 is constant for all of the blocks of the Table of Offsets (for record) 510, where the Table of Offsets (for record) 510 entries are 

Regarding claim 6, Sankar teaches all of the limitations of claim 1 above.  Sankar further teaches wherein a size of the block is a first size for each block of a first layer of the layered index and wherein the size of the block is a second size for each block of a second layer of the layered index, wherein the first size differs from the second size.  (Shankar FIG. 5 and paras [0044]-0047] where the shared integer size of the Offset Size (for Record) 508 is constant for all of the blocks of the Table of Offsets (for record) 510, where the Table of Offsets (for record) 510 entries are example of a block and the size of the blocks within the variable size array 500 are fixed per the Offset Size (for record) 508 value.   There may be a plurality of variable size array 500 records, with each containing their own Offset Size (for record) 508 value which may be unique, thus the first size (in the first variable size array 500 entry) is different that the second size (in the second variable size array 500 entry).) 

Regarding claim 7, Sankar teaches all of the limitations of claim 1 above.  Sankar further teaches  wherein performing the random access read of the variable length data comprises accessing the block offset array to determine a location in the index array associated with a location of particular data of the variable length data.  (Sankar [0048] ‘By storing records and variable arrays in the above format, the system, when attempting to read a particular field in the record/array, can skip directly to that field by accessing the offset value for the field without needing to read or even visit any of the other fields.’ Thus Sankar reads the Table of Offsets (for array) 506 [an example of a block offset array] to locate the appropriate offsets for the data stored in the Offset Size (for record) 508 and Table of Offsets (for record) 510 [an example of an index array associated with a location of particular data] to obtain the Variable 1 and Variable 2 zero terminated string data [an example of particular data of the variable length data].)

Regarding claim 8,  Sankar teaches A system (Sankar [0015] ‘methods, systems, and computer program products’) comprising: a memory comprising computer readable instructions; (Sankar [0055] ‘A memory 804, such as a random access memory (RAM), a flash memory, or another type of memory, is typically accessible to the processor 802. The memory 804 can be adapted to store an operating system (OS) 806, as well as application programs 808.’ Sankar [0065] ‘Example embodiments can be implemented using a computer program product, e.g., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable medium for execution by, or to control the operation of, data processing and a processing device for executing the computer readable instructions, the computer readable instructions controlling the processing device to perform operations comprising: (Sankar [0019] ‘The methods or embodiments disclosed herein may be embodied as instructions stored on a machine-readable medium that, when executed by one or more processors, cause the one or more processors to perform the instructions.’)
The remainder of claim 8 recites limitations described in claim 1 above, and thus are rejected based on the teachings and rationale as described in claim 1 above.

Regarding claim 9, Sankar teaches all of the limitations of the limitations of claim 8 above.
The remainder of claim 9 recites limitations described in claim 2 above, and thus are rejected based on the teachings and rationale as described in claim 2 above.

Regarding claim 10, Sankar teaches all of the limitations of the limitations of claim 9 above.
The remainder of claim 10 recites limitations described in claim 3 above, and thus are rejected based on the teachings and rationale as described in claim 3 above.
Regarding claim 11, Sankar teaches all of the limitations of the limitations of claim 10 above.
The remainder of claim 11 recites limitations described in claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.

Regarding claim 12, Sankar teaches all of the limitations of the limitations of claim 8 above.
The remainder of claim 12 recites limitations described in claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.

Regarding claim 13, Sankar teaches all of the limitations of the limitations of claim 8 above.
The remainder of claim 13 recites limitations described in claim 6 above, and thus are rejected based on the teachings and rationale as described in claim 6 above.

Regarding claim 14, Sankar teaches all of the limitations of the limitations of claim 8 above.


Regarding claim 15, Sankar teaches  A computer program product comprising a computer readable storage medium having program instructions embodied therewith, (Sankar [0065] ‘Example embodiments can be implemented using a computer program product, e.g., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable medium for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor 802, a computer, or multiple computers.’)
 the program instructions executable by a processor to cause the processor to perform operations comprising: (Sankar [0019] ‘The methods or embodiments disclosed herein may be embodied as instructions stored on a machine-readable medium that, when executed by one or more processors, cause the one or more processors to perform the instructions.’)
The remainder of claim 15 recites limitations described in claim 1 above, and thus are rejected based on the teachings and rationale as described in claim 1 above.


Regarding claim 16, Sankar teaches all of the limitations of the limitations of claim 15 above.
The remainder of claim 16 recites limitations described in claim 2 above, and thus are rejected based on the teachings and rationale as described in claim 2 above.

Regarding claim 17, Sankar teaches all of the limitations of the limitations of claim 16 above.
The remainder of claim 17 recites limitations described in claim 3 above, and thus are rejected based on the teachings and rationale as described in claim 3 above.

Regarding claim 18, Sankar teaches all of the limitations of the limitations of claim 17 above.
The remainder of claim 18 recites limitations described in claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.

Regarding claim 19, Sankar teaches all of the limitations of the limitations of claim 15 above.


Regarding claim 20, Sankar teaches all of the limitations of the limitations of claim 15 above.
The remainder of claim 20 recites limitations described in claim 6 above, and thus are rejected based on the teachings and rationale as described in claim 6 above.



Response to Remarks
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138